DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 02/18/2020.
Claims 11-20 have been withdrawn and new claims 21-30 have been added.
Claims 1-30 are pending; claims 1-10 and 21-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 02/18/2020, 07/10/2020, 07/07/2021, 12/06/2021, and 05/18/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
The applicant’s election, without traverse of invention I, claims 1-10, in the reply filed on 05/18/2022, is acknowledged.
Claims 11-20 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 2 and 22 recite “wherein the message comprises a hash value calculated from the last block in the passed ledger.” The specification is in silent with respect to this limitation. The specification discloses that a device exchanges a message with a validator and receives a hash value for a last block in the hash ledger from the validator  (see paragraph [0015] and paragraph [0048]). The specification does not disclose that the exchanged message with the validator comprises a hash value calculated from the last block in the passed ledger. 

	Claims 4 and 24 recite “wherein the validator confirms that the hash value provided in the message matches the hash values recorded in the hash ledger for the last block.” The specification is in silent with respect to this limitation. The specification discloses that a device receives a hash value for a last block recorded in the hash ledger from a validator (see paragraph [0015] and paragraph [0048]). The specification does not disclose that the validator confirms that the hashes match each other. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
	Claims 1 and 21 recite “determining whether the hash value provided by the validator matches the hash value in the last block of the passed ledger,” and claim 29 recites “determining, by the processing system, whether the hash value provided by the validator matches the hash value in the last block of the passed ledger.” There is insufficient antecedent basis for this limitation in the claim.
	Claims 2 and 22 recite “wherein the message comprises a hash value calculated from the last block in the passed ledger.” It is unclear whether the hash value of the last block in the passed ledger is the same hash value in the last block of the passed ledger recited in claims 1 and 21, respectively.
	Claims 3 and 23 recite “comparing the hash value calculated from the last block in the passed ledger to a hash value recorded in the hash ledger held by the validator.” First, it is unclear whether the hash value recorded in the hash ledger is the same hash value recorded in a hash ledger recited in claims 1 and 21, respectively. Second, if this hash value is a different hash value, the manner of comparing the hash values is unclear. How does the device obtain a hash value recorded in the hash ledger held by the validator in order to perform comparison?
	Dependent claims 2-10, 22-28, and 30 are rejected because they depend on the rejected independent claims 1, 21, and 29, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to a device, claims 21-28 are directed to a non-transitory machine-readable medium, and claims 29-30 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite authenticating a virtual coin via comparing hash values. Specifically, the claims recite “receiving … associated with a virtual coin from an owner of the virtual coin; exchanging a message with a validator to verify that information recorded in … is accurate; receiving a hash value for a last block recorded in … from the validator; determining whether the hash value provided by the validator matches the hash value in the last block; and responsive to the hash value provided by the validator matching the hash value in the last block, accepting the virtual coin,” which is grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series steps for authenticating a virtual coin. The steps of determining whether the hashes match each other and accepting the virtual coin if the hashes match can be performed in the human mind. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of a processor, a memory, a processing system, a passed ledger, and a hash ledger merely use a computer and blockchain as tools to perform an abstract idea. Specifically, a processor, a memory, a processing system, a passed ledger, and a hash ledger perform the steps or functions of receiving information, exchanging a message, receiving a hash, determining a match between hashes, and accepting a virtual coin if the hashes match. The use of a processor/computer and blockchain as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a processor, a memory, a processing system, a passed ledger, and a hash ledger to perform the steps amount to no more than using a computer/processor and blockchain to automate and/or implement the abstract idea of authenticating a virtual coin via comparing hash values. As discussed above, taking the claim elements separately, a processor, a memory, a processing system, a passed ledger, and a hash ledger perform the steps or functions of receiving information, exchanging a message, receiving a hash, determining a match between hashes, and accepting a virtual coin if the hashes match. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of authenticating a virtual coin via comparing hash values. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-10, 22-28, and 30 further describe the abstract idea of authenticating a virtual coin via comparing hash values. Claims 2 and 22 disclose the message comprising a hash value. Claims 3-4 and 23-24 disclose comparing and/or matching hashes values. Claims 5-6, 25-26, and 30 disclose including a one-time code in the message and receiving the one-time code with the passed ledger. Claims 7 and 27 disclose computing and sending a next block and a hash value. Claims 8 and 28 disclose information included in a header of the next block. Claim 9 discloses a smart contract performing functionalities. Claim 10 discloses the processing system comprising a plurality of processors. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-10, 21-24, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al. (US 20200250676 A1) in view of Ow et al. (US 20190324958 A1).
Claims 1, 21, and 29:
	Sierra discloses the following:
	a.	a processing system including a processor and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising. (See Figs. 1-2; paragraphs [0006]-[0007]; and paragraph [0051], “[i]n at least some embodiments, the resource provider computer 104 may include at least one memory 202 and one or more processing units [or processor(s)] 204. The processor[s] 204 may be implemented as appropriate in hardware, computer-executable instructions, firmware or combinations thereof.”)
	b.	receiving a passed ledger associated with a virtual coin from an owner of the virtual coin. (See paragraph [0022]; paragraph [0026], “[t]he mobile communication device may be configured to input cryptocurrency addresses and display any received aliases. In some embodiments, the mobile communication device may be configured to store a private key to be associated with a cryptocurrency address and/or alias”; paragraphs [0047]-[0048], “[t]he blockchain network 106 then generates a transaction record from the transaction details, which it then signs [using a private key associated with the blockchain network 106] and appends to a ledger associated with the user. In some embodiments, the updated ledger may be transmitted to a client device 102 associated with that user [e.g., via a push notification]…. In order to show creditworthiness, the user may transmit the ledger from the client device to the resource provider computer 104 [B] along with relevant data [e.g., user data and/or a transaction record]”; and paragraph [0062], “[a]t step 1 of process 300, a client device 302 may transmit a ledger to a resource provider computer 304 in order to gain approval for a transaction. In some embodiments, the client device 302 may provide user information [e.g., an electronic identifier] to the resource provider computer 304 to initiate the transaction”; and paragraph [0067].)
	c.	exchanging a message with the validator to verify that information in transactions is accurate; receiving leger information associated with the owner recorded in a hash ledger from the validator. (See Fig. 2; paragraph [0050]-[0051], “[t]he validation node server 200 may be any type of computing device capable of receiving a transaction record from a resource provider computer 104, updating a ledger associated with a user to include information from the transaction record, signing the ledger using a private key, and distributing the ledger to a client device associated with the user”; paragraph [0055], “[i]n some embodiments, the resource provider computer 104 may be any type of computing device that is capable of receiving an electronic record from a client device, verifying that a validation node server 200 has signed the electronic record, and determining whether or not to grant access to a resource to the user of the client device based on the electronic record”; Fig. 3; paragraphs [0067]-[0069], “[a]t step 5, the client device 302 may transmit the ledger to a second resource provider computer 306 in order to gain approval for a second transaction…. For example, upon receiving a request to conduct a transaction via the client device 302, the resource provider computer 304/306 may contact the blockchain network 308 to obtain a ledger associated with the user…. In order to request a ledger from the blockchain network 308, the resource provider computer 306 may be required to present an electronic identifier for the user…. A ledger for the user may be identified and provided to the resource provider computer 306. In this way, the ledger may be provided to any entity which is in possession of certain user-specific information, while hashing the user-specific information prevents that user-specific information from being obtained by an unauthorized third party”; and paragraph [0071].)
	d.	determining whether a value in the ledger provided by the validator matches a hash value generated. (See paragraph [0071], “[a]t step 6, the resource provider computer 306 may verify the authenticity of one or more transaction records within the ledger and determine whether the transaction is to be approved…. For example, this may involve comparing the generated user/transaction message digest to a value obtained from the signature from the transaction record. In some embodiments, the resource provider computer 306 may verify each transaction record in the ledger.”)
	e.	responsive to the value provided by the validator matches the hash value generated, determining whether accepting the virtual coin. (See paragraph [0026] and paragraphs [0071]-[0072], “[a]t step 6, the resource provider computer 306 may verify the authenticity of one or more transaction records within the ledger and determine whether the transaction is to be approved…. For example, this may involve comparing the generated user/transaction message digest to a value obtained from the signature from the transaction record. In some embodiments, the resource provider computer 306 may verify each transaction record in the ledger…. At step 7, the resource provider computer 306 may respond to the client device 302 with an indication as to whether the transaction is approved.” These citations indicate that the transaction could be a cryptocurrency transaction and that the transaction can be approved based on the validation.)
	Sierra does not explicitly disclose the following:
	verify that information recorded in the passed ledger is accurate;
	a hash value for a last block recorded in a hash ledger and a hash value in the last block of the passed ledger; and
	responsive to the hash values match, accepting the virtual coin.
	Ow discloses verifying that information recorded in the passed ledger is accurate; a hash value for a last block recorded in a hash ledger and a hash value in the last block of the passed ledger; and responsive to the hash values match, accepting the virtual coin. (See paragraph [0058], “[t]his new hash generated by the AXEL blockchain will then be sent to the distributed database for recording. By enabling the distributed database and the AXEL blockchain to share and record each other's hash records of transactions that take place within the network, AXEL creates an immutable transaction record of each transaction that occurs, along with a complete backup of all network transactions. This ensures the integrity of the network is maintained should either the distributed database or the AXEL blockchain itself become compromised or otherwise unavailable due to unforeseen circumstances”; paragraph [0275], “[t]he token identification system facilitates for both native [tokens generated on the host blockchain, in this case, the AXEL blockchain] and tokens that are introduced to the AXEL blockchain from an external source. In one embodiment, a token such as Bitcoin may be introduced into the AXEL blockchain network”; Fig. 12; and paragraphs [301]-[0303], “[o]ne or more of the hashes 1225, 1230, 1240 stored 1250 within the blockchain 1235 may be compared to the corresponding copies of the hashes 1225, 1230, 1240 stored in the distributed database 1215, by matching or identifying mismatches in hash pairs, to identify discrepancies in file folder activity or a token transaction…. Should a discrepancy occur during a token transaction wherein the blockchain 1235 and the distributed database 1215 no longer agree on the transaction records, the AXEL system may revert to the most recent time [and transaction record] where both the blockchain 1235 and the distributed database 1215 records are in sync, or may deny further access to the associated wallet[s].” These citations indicate that the accuracy of the passed ledger is checked by comparing the hash values of the passed ledger and the hash ledger, and accepting the token transaction if the hash values match each other.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Ow in Sierra system. Moreover, in order to validate the transaction records not compromised in two different ledgers during a transaction process, one of ordinary skill in the art would have been motivated to compare the hashes of the blocks in two different ledgers, which will help identify the discrepancies and authenticate the transaction efficiently.

Claims 2 and 22:
	Sierra in view of Ow discloses the limitations shown above.
	Sierra discloses exchanging a message with a validator. (See Fig. 2; paragraph [0050]-[0051]; paragraph [0055]; Fig. 3; paragraphs [0067]-[0069], “[f]or example, upon receiving a request to conduct a transaction via the client device 302, the resource provider computer 304/306 may contact the blockchain network 308 to obtain a ledger associated with the user…. In order to request a ledger from the blockchain network 308, the resource provider computer 306 may be required to present an electronic identifier for the user…. A ledger for the user may be identified and provided to the resource provider computer 306. In this way, the ledger may be provided to any entity which is in possession of certain user-specific information, while hashing the user-specific information prevents that user-specific information from being obtained by an unauthorized third party”; and paragraph [0071].)
	Ow discloses a message comprising a hash value calculated from the last block in the passed ledger. (See paragraph [0058]; Fig. 12; and paragraphs [301]-[0303], “[o]ne or more of the hashes 1225, 1230, 1240 stored 1250 within the blockchain 1235 may be compared to the corresponding copies of the hashes 1225, 1230, 1240 stored in the distributed database 1215, by matching or identifying mismatches in hash pairs, to identify discrepancies in file folder activity or a token transaction.” The hash of the passed ledger (i.e., the distributed database) needs to be transmitted to the blockchain system in order to compare with the hash of the blockchain.)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Ow in Sierra system. Moreover, in order to compare the hashes in two different ledgers, one of ordinary skill in the art would have been motivated to transmit the hash value in a message to a validator, so that the validator can compare the hashes of the blocks in two different ledgers.

Claims 3 and 23:
	Sierra in view of Ow discloses the limitations shown above.
	Sierra discloses comparing whether a value in the ledger provided by the validator to a hash value generated. (See paragraph [0071], “[a]t step 6, the resource provider computer 306 may verify the authenticity of one or more transaction records within the ledger and determine whether the transaction is to be approved…. For example, this may involve comparing the generated user/transaction message digest to a value obtained from the signature from the transaction record. In some embodiments, the resource provider computer 306 may verify each transaction record in the ledger.”)
	Ow discloses comparing the hash value of the last block in the passed ledger to a hash value recorded in the hash ledger held by the validator. (See paragraph [0058]; Fig. 12; and paragraphs [301]-[0303], “[o]ne or more of the hashes 1225, 1230, 1240 stored 1250 within the blockchain 1235 may be compared to the corresponding copies of the hashes 1225, 1230, 1240 stored in the distributed database 1215, by matching or identifying mismatches in hash pairs, to identify discrepancies in file folder activity or a token transaction.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Ow in Sierra system. Moreover, in order to validate the transaction records not compromised in two different ledgers during a transaction process, one of ordinary skill in the art would have been motivated to compare the hashes of the blocks in two different ledgers, which will help identify the discrepancies and authenticate the transaction efficiently.

Claims 4 and 24:
	Sierra in view of Ow discloses the limitations shown above.
	Sierra discloses exchanging a message with a validator. (See Fig. 2; paragraph [0050]-[0051]; paragraph [0055]; Fig. 3; paragraphs [0067]-[0069], “[f]or example, upon receiving a request to conduct a transaction via the client device 302, the resource provider computer 304/306 may contact the blockchain network 308 to obtain a ledger associated with the user…. In order to request a ledger from the blockchain network 308, the resource provider computer 306 may be required to present an electronic identifier for the user…. A ledger for the user may be identified and provided to the resource provider computer 306. In this way, the ledger may be provided to any entity which is in possession of certain user-specific information, while hashing the user-specific information prevents that user-specific information from being obtained by an unauthorized third party”; and paragraph [0071].)
	Ow discloses wherein the validator confirms that the hash value provided in the message matches the hash value recorded in the hash ledger for the last block. (See paragraph [0058]; paragraph [0088]; Fig. 12; and paragraphs [301]-[0303], “[o]ne or more of the hashes 1225, 1230, 1240 stored 1250 within the blockchain 1235 may be compared to the corresponding copies of the hashes 1225, 1230, 1240 stored in the distributed database 1215, by matching or identifying mismatches in hash pairs, to identify discrepancies in file folder activity or a token transaction…. The AXEL system is designed to recognize such an issue quickly and then to work to correct it.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Ow in Sierra system. Moreover, in order to validate the transaction records not compromised in two different ledgers during a transaction process, one of ordinary skill in the art would have been motivated to compare the hashes of the blocks in two different ledgers, which will help identify the discrepancies and authenticate the transaction efficiently.
	Claims 4 and 24 recite “wherein the validator confirms that the hash value provided in the message matches the hash value recorded in the hash ledger for the last block.” The validator is out of scope of the claimed device/processing system, and therefore it does not have patentable weight.

Claims 7 and 27:
	Sierra in view of Ow discloses the limitations shown above.
	Sierra disclose computing a next block and a hash of the next block; and sending the next block to the owner of the virtual coin. (See paragraph [0005]; paragraph [0054]; and paragraph [0066].)
	Ow discloses wherein the owner of the passed ledger submits the next block and the hash of the next block to the validator for recording in the hash ledger. (See Fig. 12 and paragraphs [0301]-[0303].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Ow in Sierra system. One of ordinary skill in the art would have been motivated to transmit the next block and the hash to the validator, so that the validator can verify the block and store the block into the ledger associated with the validator.
	Claims 7 and 27 recite “wherein the owner submits the next block and the hash of the next block to the validator for recording in the has ledger.” The submission performed by the owner is out of scope of the claimed device/processing system, and therefore it does not have patentable weight.

Claim 9:
	Sierra in view of Ow discloses the limitations shown above.
	Sierra discloses exchanging message with the validator, verifying accuracy of the transaction information, computing the next block for the passed ledger and the hash of the next block, sending the next block to the owner of the virtual coin, and checks that the next block was accepted by the owner. (See paragraph [0005]; Fig. 2; paragraph [0050]-[0051]; paragraphs [0054]-[0055]; Fig. 3; paragraphs [0066]-[0069]; and paragraph [0071].)
	Ow discloses verifying that information recorded in the passed ledger is accurate (See paragraph [0058]; paragraph [0275]; Fig. 12; and paragraphs [301]-[0303].)
	Ow further discloses that the system comprising smart contracts to perform different functionalities. (See paragraph [0005], “AXEL is a distributed blockchain network that utilizes a suite of unique smart contracts to facilitate the transfer, storage, sharing, and streaming of digital content through the network enabling trust to be established between nodes while providing private transaction capabilities for participants within the AXEL blockchain.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Ow in Sierra system. One of ordinary skill in the art would have been motivated to utilize one or more smart contracts to perform the system functionalities, so that the functionalities can be executed automatically based on the terms and rules associated with the smart contracts.

Claim 10:
	Sierra in view of Ow discloses the limitations shown above.
	Sierra further discloses wherein the processing system comprises a plurality of processors operating in a distributed environment. (See Figs. 1-2; paragraphs [0006]-[0007]; paragraphs [0051]-[0052]; and paragraph [0055].)

Claims 5-6, 25-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al. (US 20200250676 A1) in view of Ow et al. (US 20190324958 A1), and further in view of SONG et al. (US 20210243028 A1).
Claims 5, 25, and 30:
	Sierra in view of Ow discloses the limitations shown above.
	Sierra discloses exchanging a message with a validator. (See Fig. 2; paragraph [0050]-[0051]; paragraph [0055]; Fig. 3; paragraphs [0067]-[0069], “[f]or example, upon receiving a request to conduct a transaction via the client device 302, the resource provider computer 304/306 may contact the blockchain network 308 to obtain a ledger associated with the user…. In order to request a ledger from the blockchain network 308, the resource provider computer 306 may be required to present an electronic identifier for the user…. A ledger for the user may be identified and provided to the resource provider computer 306. In this way, the ledger may be provided to any entity which is in possession of certain user-specific information, while hashing the user-specific information prevents that user-specific information from being obtained by an unauthorized third party”; and paragraph [0071].)
	Neither Sierra nor Ow discloses wherein the message includes a non-time pad code that permits access to the hash ledger.
	However, SONG discloses wherein the message includes a non-time pad code that permits access to the hash ledger. (See paragraph [0014], “a blockchain network including multiple service-providing node servers that are configured to store a personal information transaction statement encrypted with the public key of any user terminal in a distributed manner”; Fig. 5; and paragraph [0134]-[0137], “[t]he service-providing host server 410 that receives the first one-time private key identifies the node server access address that is a node server access address at step S235, and transmits personal information provision request information including the service provider information and the first one-time private key to the service-providing node server 510 at step S237.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sierra and Ow by the SONG disclosure. One of ordinary skill in the art would have been motivated to utilize a one-time code for accessing a blockchain, so that the restricted access of the blockchain based on the one-time code makes the sensitive information stored in a block chain more secure.

Claims 6 and 26:
	Sierra in view of Ow and SONG discloses the limitations shown above.
	Sierra discloses wherein user data and/or transaction record are received with the passed ledger. (See paragraph [0048], “In order to show creditworthiness, the user may transmit the ledger from the client device to the resource provider computer 104 [B] along with relevant data [e.g., user data and/or a transaction record].”)
	SONG discloses wherein one-time pad code is received with other information. (See Fig. 5 and paragraph [0134]-[0135], “[t]he node server access address and the first one-time private key transmitted by the blockchain alternative authentication server 200 may be provided to the service-providing host server 410 through the user terminal 100, or may be directly provided to the service-providing host server 410.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sierra and Ow by the SONG disclosure. One of ordinary skill in the art would have been motivated to include a one-time code in a message for accessing a blockchain, so that the restricted access of the blockchain based on the one-time code makes the sensitive information stored in a block chain more secure.

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al. (US 20200250676 A1) in view of Ow et al. (US 20190324958 A1), and further in view of Huang (US 20210216527 A1).
Claims 8 and 28:
	Sierra in view of Ow discloses the limitations shown above.
	Sierra discloses wherein the next block comprises the hash value of the next block. (See paragraph [0054].)
	Neither Sierra or Ow explicitly discloses wherein the next block comprises header information comprising an identifier for the owner of the virtual coin, the hash value for the last block of the passed ledger, a time stamp, or a combination thereof, followed by a body comprising a new owner's address, and the hash of the next block.
	However, Huang discloses wherein the next block comprises header information comprising an identifier for the owner of the virtual coin, the hash value for the last block of the passed ledger, a time stamp, or a combination thereof, followed by a body comprising a new owner's address, and the hash of the next block. (See paragraph [0029], “[i]n one embodiment, each block 110 comprises a plurality of fields such as a block ID, a time stamp that records the time that this block 110 is created, a hash value of the previous block 110, a data packet and a digital signature which, in one implementation is a hash value of the entire block 110. In a further embodiment, the data packet comprises a plurality of fields and its actual content depends on applications. For example, in a crypto-currency application, the data packet may consist of fields like ‘From’, ‘To’ and ‘Amount’, etc. In yet another embodiment, a flag is associated with each data field. It indicates the importance of this field.” One of ordinary skill in the art knows that the time stamp and the hash value of the previous block are stored in the header of the block. A data packet and other information are stored in the body of the block. The fields of ‘From’ and ‘To’ are the current owner’s address and the new owner’s address.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sierra and Ow by the Huang disclosure. One of ordinary skill in the art would have been motivated to include different information in the header of the block and the body of the block in a blockchain, so that the stored information will be accessed and utilized to generate more blocks.
	Claims 8 and 28 recite “header information comprising an identifier for the owner of the virtual coin, the hash value for the last block of the passed ledger, a time stamp, or a combination thereof, followed by a body comprising a new owner's address, and the hash of the next block.” This describes the characteristics of the header information of a block and the body of a block. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Gauld (US 20180247320 A1) discloses a system that processes a consumer ledger associated with consumers. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685